DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 03/09/2022 has been entered.  Claims 1, 4-10, 12, 14-20 and 22 are currently pending in the application.  Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 03/19/2020.
Specification
The disclosure is objected to because of the following informalities:
In amended para. 0025, the inserted reference numerals "(6)" and "(8)" are each positioned after "etc.", therefore it is unclear which structure each of the reference numerals is designated for.  It is noted that a reference numeral should be positioned immediately after the structure for which the reference numeral is designated. 
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for a "reinforcing padding positioned in a forward-facing location";
In claim 1, there is no antecedent basis in the specification for "the reinforcing padding does not extend to a posterior of the garment or the leg components the leg components of the garment";
In claim 12, there is no antecedent basis in the specification for "wherein a thickness of the reinforcing padding is different in the sub-waist than in the waist";
In claim 17, there is no antecedent basis in the specification for a "reinforcing padding positioned in a forward-facing location";
In claim 17, there is no antecedent basis in the specification for "the reinforcing padding does not extend to a posterior of the garment or the leg components of the garment";
In claim 22, there is no antecedent basis in the specification for "wherein a thickness of the reinforcing padding is different in the sub-waist than in the waist".
Claim Objections 
Claims 1, 4 and 17 are objected to because of the following informalities:
In claim 1, lines 9-10, "the leg components the leg components of the garment" appears to read "the leg components of the garment";
In claim 1, line 12, "the inner facing and outer facing" appears to read "the inner facing and the outer facing";
In claim 4, lines 1-2, "outer facing" appears to read "the outer facing";
In claim 17, line 13, "the inner facing and outer facing" appears to read "the inner facing and the outer facing";
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 12, 14-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 1 recites the limitation "the reinforcing padding does not extend to a posterior of the garment or the leg components the leg components of the garment", which appears to claim that the reinforcing padding extends to neither a posterior of the garment nor the leg components of the garment.  The locations of the reinforcing padding are discussed in the original disclosure in paras. 0021-0022.  However, the disclosure fails to set forth the above claimed feature.  It is noted that paras. 0021-0022 discuss different embodiments and the original disclosure does not state that any of the embodiments are combinable.  Therefore claiming the above limitation must be cancelled from the claim, since the claim appears to be new matter.
neither a posterior of the garment nor the leg components of the garment.  The locations of the reinforcing padding are discussed in the original disclosure in paras. 0021-0022.  However, the disclosure fails to set forth the above claimed feature.  It is noted that wherein the reinforcing padding does not extend to a posterior of the garment or the leg components of the garment are set forth as different embodiments, and the original disclosure does not state that any of the embodiments are combinable.  Therefore claiming the above limitation must be cancelled from the claim, since the claim appears to be new matter.
Claims 4-10, 12, 14-16, 18-20 and 22 each depend from a rejected base claim and are likewise rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-10, 12, 14-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sigl (CA 2121566 A1) in view of Arensdorf (US 2006/0179545 A1).
Regarding claim 1, Sigl discloses an outer garment (an outer garment such as sport pants 11; fig. 1; abstract; page 5, para. 3; page 6, para. 6), comprising 
a waist (waist area 13; fig. 1; page 6, para. 6);  

leg components (thigh areas 17; fig. 1; page 6, para. 6);  
	an inner facing (lining 36; fig. 2; page 6, para. 7) and an outer facing (outer material 30; fig. 2; page 6, para. 7); and
reinforcing padding (protectors 21; fig. 1; page 6, para. 6) positioned in a forward-facing location (fig. 1; page 6, para. 6), while donned by the wearer, in the sub-waist (fig. 1; page 6, para. 6) to absorb some or all weight from a sports object (capable of absorbing weight from an external object; fig. 1; page 6, para. 6), wherein 
the reinforcing padding does not extend to a posterior of the garment (see fig. 1; page 6, para. 6),
the reinforcing padding is secured between the inner facing and the outer facing (figs. 1-2; page 6, para. 7; claims 13-14), 
the inner facing and the outer facing are secured together to form a pocket, sleeve, or enclosure to secure the reinforcing padding therein (figs. 1-2; page 6, para. 7; claims 13-14). 
Sigl does not disclose wherein the reinforcing padding does not extend to the leg components of the garment in Fig.1.  However, the original disclosure of the instant application does not set forth any criticality for the feature wherein the reinforcing padding does not extend to the leg components.  Further, Sigl does disclose wherein the outer garment encompasses the scope of pants for all kind of sports; for example, icehockey, soccer, American football, rugby, handball (page 5, para. 3).  Therefore, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the above configuration, i.e., wherein the reinforcing padding does not extend to the leg components of the garment, when the garment is intended to be used by a wearer under a 
Sigl does not explicitly disclose wherein the reinforcing padding is removable. However, Sigl does disclose wherein the reinforcing padding is used as an insert in garments (page 5, para. 3; claim 13), which indicates that the reinforcing padding may be removable.  Further, Arensdorf teaches an outer garment (sport pants 10a; figs. 1-2; para. 0019) comprising reinforcing padding (pads 30, 32; figs. 1-2; para. 0021), wherein the reinforcing padding is removable (para. 0024).  Sigl and Arensdorf are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the outer garment as disclosed by Sigl, with wherein the reinforcing padding is removable, as taught by Arensdorf, in order to provide the flexibility for the user to insert the padding into the garment for a sport activity and withdraw the padding from the garment before washing the garment. 
 	Regarding claim 4, Sigl and Arensdorf, in combination, disclose the outer garment of claim 1, and Sigl further discloses wherein the inner facing, outer facing, and the reinforcing padding are secured together (figs. 1-2; page 6, para. 7; claims 13-14).  
	Regarding claim 5, Sigl and Arensdorf, in combination, disclose the outer garment of claim 1, and Sigl further discloses wherein the reinforcing padding is further positioned in the waist (waist padding 19; fig. 1; page 6, para. 6).
Regarding claim 6, Sigl and Arensdorf, in combination, disclose the outer garment of claim 1, and Sigl further discloses wherein the waist is discontinuous and is adapted to be releasably secured together (see fig. 1).  
Regarding claim 7, Sigl and Arensdorf, in combination, disclose the outer garment of claim 1, except for wherein the reinforcing padding comprises a foam material.  However, Sigl does disclose wherein the reinforcing padding comprises a hollow material (a honeycomb material 32; fig. 2; page 6, para. 7), and a known hollow material for body protective padding is a foam (page 2, para. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the reinforcing padding to be a foam, in order to provide cushioning function thereby protecting a user from external impact.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Sigl and Arensdorf, in combination, disclose the outer garment of claim 1, and Sigl further discloses wherein the reinforcing padding comprises a resilient material (an elastic material; page 3, para. 6; claims 1, 3).  
Regarding claim 9, Sigl and Arensdorf, in combination, disclose the outer garment of claim 1, and Sigl further discloses wherein the reinforcing padding comprises a polymeric material (the padding comprising honeycomb material 32 and hollow fabric 34, which made from polymer materials; fig. 2; page 7, para. 4; claim 10).  
Regarding claim 10, Sigl and Arensdorf, in combination, disclose the outer garment of claim 1, and Sigl further discloses wherein the garment is selected from the group consisting of shorts, pants, skirts, and culottes (sport pants; fig. 1; page 5, para. 3; page 6, para. 6).  
Regarding claim 12, Sigl and Arensdorf, in combination, disclose the outer garment of claim 5, except for wherein a thickness of the reinforcing padding is different in the sub-waist than in the waist.  However, the original disclosure of the instant application does not set forth 
Regarding claim 14, Sigl and Arensdorf, in combination, disclose the outer garment of claim 1, and Sigl further discloses wherein the reinforcing padding does not extend to portions of the garment covering a perineum or buttocks (see fig. 1; page 6, para. 6). 
 Regarding claim 15, Sigl and Arensdorf, in combination, disclose the outer garment of claim 1, and Sigl further discloses wherein the waist is adapted for covering an abdominal region of the wearer (see fig. 1; page 6, para. 6).
Regarding claim 16, Sigl and Arensdorf, in combination, disclose the outer garment of claim 1.  Sigl does not disclose wherein the outer garment further comprising a waistband.  However, Arensdorf teaches wherein the outer garment further comprising a waistband (waistband 22; figs. 1-2; para. 0020).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the outer garment as disclosed by Sigl, with wherein the outer garment further comprising a waistband, as taught by Arensdorf, in order to be fitted to a user in the waist area and also provide a suitable means for a wearer to adjust the size of the waist.
Regarding claim 17, Sigl discloses an outer garment (an outer garment such as sport pants 11; fig. 1; abstract; page 5, para. 3; page 6, para. 6), comprising: 

a sub-waist (pelvic and hip area 15; fig. 1; page 6, para. 6) adapted to cover a pelvic region of the wearer (fig. 1; page 6, para. 6); 
an inner facing (lining 36; fig. 2; page 6, para. 7) and an outer facing (outer material 30; fig. 2; page 6, para. 7); and 
leg components (thigh areas 17; fig. 1; page 6, para. 6), wherein 
the sub-waist includes reinforcing padding (protectors 21; fig. 1; page 6, para. 6) positioned in a forward-facing location (fig. 1; page 6, para. 6), while donned by the wearer, to absorb some or all weight from a sports object (capable of absorbing weight from an external object; fig. 1; page 6, para. 6), 
the reinforcing padding does not extend to a posterior of the garment (see fig. 1; page 6, para. 6), 
the reinforcing padding is secured between the inner facing and the outer facing (figs. 1-2; page 6, para. 7; claims 13-14), 
the inner facing and outer facing are secured together to form a pocket, sleeve, or enclosure to secure the reinforcing padding therein (figs. 1-2; page 6, para. 7; claims 13-14).
Sigl does not disclose wherein the reinforcing padding does not extend to the leg components of the garment in Fig.1.  However, the original disclosure of the instant application does not set forth any criticality for the feature wherein the reinforcing padding does not extend to the leg components.  Further, Sigl does disclose wherein the outer garment encompasses the scope of pants for all kind of sports; for example, icehockey, soccer, American football, rugby, handball (page 5, para. 3).  Therefore, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Sigl does not explicitly disclose wherein the reinforcing padding is removable. However, Sigl does disclose wherein the reinforcing padding is used as an insert in garments (page 5, para. 3; claim 13), which indicates that the reinforcing padding may be removable.  Further, Arensdorf teaches an outer garment (sport pants 10a; figs. 1-2; para. 0019) comprising reinforcing padding (pads 30, 32; figs. 1-2; para. 0021), wherein the reinforcing padding is removable (para. 0024).  Sigl and Arensdorf are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the outer garment as disclosed by Sigl, with wherein the reinforcing padding is removable, as taught by Arensdorf, in order to provide the flexibility for the user to insert the padding into the garment for a sport activity and withdraw the padding from the garment before washing the garment.
Regarding claim 18, Sigl and Arensdorf, in combination, disclose the outer garment of claim 17, and Sigl further discloses wherein the waist includes the reinforcing padding (waist padding 19; fig. 1; page 6, para. 6).  
Regarding claim 20, Sigl and Arensdorf, in combination, disclose the garment of claim 17, and Sigl further discloses wherein the abdominal region of the garment comprises a hypogastric region, a left iliac region, and a right iliac region (see fig. 1).
Regarding claim 22, Sigl and Arensdorf, in combination, disclose the outer garment of claim 18, except for wherein a thickness of the reinforcing padding is different in the sub-waist .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sigl (CA 2121566 A1) in view of Wallace (US 6,859,943 B1).
Regarding claim 19, Sigl and Arensdorf, in combination, disclose the garment of claim 17, except for wherein hip and thigh regions of the garment do not include the reinforcing padding.  However, Wallace teaches a garment (a pair of shorts 10; fig. 1; col. 4, ll. 3-13), wherein hip and thigh regions of the garment do not include reinforcing padding (pads 14 is positioned in a crotch and lower abdomen area; fig. 1; col. 4, ll. 3-13; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the garment as disclosed by Sigl, with wherein hip and thigh regions of the garment do not include padding as taught by Wallace, in order to provide an outer garment for a specific sport activity where no extra protection is needed in the hip and thigh regions.
Response to Arguments
Applicant's arguments with respect to the amended claims 1, 4-10, 12, 14-20 and 22 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732